Case 1:19-cv-21264-MGC Document 15 Entered on FLSD Docket 09/15/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No.: 1:19-cv-21264-MGC– Civ Cooke

  YUNIOR DOMINGUEZ, an individual,
  AND SALT ADDICT, INC. D/B/A
  THE BALLYHOOP, a Florida Corporation,

         Plaintiffs,

  v.

  BARRACUDA TACKLE LLC, a Florida
  Limited Liability Company, AND
  FLORIDA FISHING TACKLE MFG. CO., INC.,
  a Florida Corporation, AND DAVID
  BURTON YOUNG, an individual,

        Defendants.
  ________________________________________/

   DEFENDANTS’ MOTION TO DISMISS PURSUANT TO FEDERAL RULES OF CIVIL
                    PROCEDURE 12(b)(3) AND 12(b)(6)
         Defendants Barracuda Tackle LLC, Florida Fishing Tackle MFG. Co., Inc., and David
  Burton Young (collectively, “Barracuda”), in the above styled cause, respectfully request that this
  Court dismiss the Complaint filed by Yunior Dominguez (“Dominguez”) and Salt Addict, Inc.
  d/b/a the BallyHoop (“BallyHoop”) (collectively, “Plaintiffs”) without prejudice for failure to
  comply with Fed. R. Civ. P. 12(b)(3) and Fed. R. Civ. P. 12(b)(6).

                             MEMORANDUM OF LAW AND FACT

  I.     BACKGROUND

         Barracuda is a veteran owned and operated tackle manufacturer based in St. Petersburg,
  Florida, primarily serving the commercial market in the St. Petersburg area. See Dkt. No. 1, at ¶¶
  3–5. Plaintiffs are a competitor of Barracuda in the cast net fishing industry. Id. at ¶ 24. On
  January 1, 2019, the United States Patent and Trademark Office (“USPTO”) duly issued U.S.
  Patent No. 10,165,764 (“the ‘764 patent”), entitled “Hoop Net” to Dominguez. Id. at ¶ 9.
  BallyHoop is the purported co-owner by assignment of the ‘764 patent and jointly holds all rights
  and interest in that patent. Id. Plaintiffs have asserted claims of patent infringement against

                                                  1
Case 1:19-cv-21264-MGC Document 15 Entered on FLSD Docket 09/15/2019 Page 2 of 9



  Barracuda based on “at least claims 1, 2, and 3 of the ‘764 patent.” Id. at ¶ 21. More specifically,
  Plaintiffs contend that Barracuda has directly and indirectly infringed on the ‘764 patent by
  making, marketing, and selling a collapsible bait net (hereinafter the “Accused Product”) within
  the United States that is covered by the claims of the ‘764 patent. Id. at ¶ 22. Because Plaintiffs’
  Complaint fails to articulate any factual basis upon which an infringement claim can be made
  against the Accused Product, directly or indirectly, the Complaint should be dismissed under Fed.
  R. Civ. 12(b)(6). Assuming, arguendo, any infringement claim could cognizably be made against
  Barracuda, the proper venue for said claim is properly within the United States District Court for
  the Middle District of Florida because, as the Complaint admits, Barracuda resides in Pinellas
  County, Florida and does not have a regular and established place of business in any county falling
  within the jurisdiction of the Southern District of Florida. As such, Barracuda respectfully requests
  this Court dismiss Plaintiffs’ Complaint pursuant to Rules 12(b)(3) and 12(b)(6).

  II.    LEGAL STANDARD

         The Federal Rules of Civil Procedure require that a pleading contain “a short and plain
  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule
  10 states, in part, that “[i]f doing so would promote clarity, each claim founded on a separate
  transaction or occurrence—and each defense other than a denial—must be stated in a separate
  count or defense.” Fed. R. Civ. P. 10(b). At the pleading stage, a complaint should be dismissed
  if it fails to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). This
  standard requires “enough facts to state a claim for relief that is plausible on its face.” Bell Atl.
  Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff
  pleads factual content that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint must
  provide “more than labels and conclusions, and a formulaic recitation of the elements of a cause
  of action will not do.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678 (explaining that Rule
  8(a)(2) “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation”).
  Otherwise stated, a plaintiff need only have “nudged [his] claims across the line from conceivable
  to plausible” to withstand a motion to dismiss. Twombly, 550 U.S. at 570.

         Prior to December 1, 2015, when certain amendments to the Federal Rules of Civil
  Procedure took effect, courts reviewed pleadings of direct infringement claims against the standard


                                                   2
Case 1:19-cv-21264-MGC Document 15 Entered on FLSD Docket 09/15/2019 Page 3 of 9



  set forth in Form 18 of the Federal Rules of Civil Procedure. See In re Bill of Lading Transmission
  and Processing Sys., 681 F.3d 1323, 1334 (Fed. Cir. 2012) (“[T]o the extent the parties argue that
  Twombly and its progeny conflict with the Forms and create differing pleading requirements, the
  Forms control.”). The amendments abrogated Rule 84, which stated, in part, that “provision is
  here made for a limited number of official forms which may serve as guides in pleading.” Fed. R.
  Civ. P. 84; see Atlas IP LLC v. Pac. Gas & Elec. Co., No. 15-cv-05469-EDL, 2016 WL 1719545,
  at *2 (N.D. Cal. Mar. 9, 2016). Accordingly, Form 18 is no longer the standard by which courts
  judge the sufficiency of direct patent infringement pleadings. See id. Instead, direct infringement
  claims “are now subject to the pleading standards established by Twombly and Iqbal.” Id. The
  court has long reviewed indirect patent infringement claims under the pleading standards espoused
  in Twombly and Iqbal. See In re Bill of Lading, 681 F.3d at 1336 (“We agree with several district
  courts that have addressed this issue that Form 18 should be strictly construed as measuring only
  the sufficiency of allegations of direct infringement, and not indirect infringement.”).1

         Generally, when reviewing a motion under Rule 12(b)(6), a court must accept the plaintiff’s
  allegations as true and evaluate all plausible inferences derived from those facts in favor of the
  plaintiff. See Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012); Miccosukee
  Tribe of Indians of Fla. v. S. Everglades Restoration All., 304 F.3d 1076, 1084 (11th Cir. 2002);
  AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp. 2d 1349, 1353 (S.D. Fla.
  2009). However, courts “are not bound to accept as true a legal conclusion couched as a factual
  allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cty.
  Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). A court considering a Rule 12(b)(6) motion
  to dismiss is limited to the facts contained in the complaint and attached exhibits, including
  documents referred to in the complaint that are central to the claim. Wilchombe v. TeeVee Toons,
  Inc., 555 F.3d 949, 959 (11th Cir. 2009); see also Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d
  1337, 1340 (11th Cir. 2005) (“[A] document outside the four corners of the complaint may still be



  1
    Although the law of the Federal Circuit governs substantive patent issues, the Court applies the
  law of the Eleventh Circuit Court of Appeals when evaluating procedural issues. See In re Bill of
  Lading, 681 F.3d at 1331 (“Because it raises a purely procedural issue, an appeal from an order
  granting a motion to dismiss for failure to state a claim upon which relief can be granted is
  reviewed under the applicable law of the regional circuit.”) (citing McZeal v. Sprint Nextel Corp.,
  501 F.3d 1354, 1355–56 (Fed. Cir. 2007)).
                                                   3
Case 1:19-cv-21264-MGC Document 15 Entered on FLSD Docket 09/15/2019 Page 4 of 9



  considered if it is central to the plaintiff’s claims and is undisputed in terms of authenticity.”)
  (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002)).

  III.   DISCUSSION

         A.      THE COMPLAINT SHOULD BE DISMISSED PURSUANT TO RULE 12(B)(6)

                 1.      The patent infringement claims are against unidentified products

         Barracuda first claims that by pleading infringement of unnamed products, Plaintiffs fail
  to provide Barracuda with adequate notice of its claims to satisfy minimum pleading requirements.
  In the Complaint, Plaintiffs assert:

         Defendants have infringed and continue to infringe at least claims 1, 2, and 3 of the
         ‘764 patent under 35 U.S.C. § 271(a), either literally or under the Doctrine of
         Equivalents, by making, marketing, and selling a collapsible bait net within the
         United States that is covered by the claims of the ‘764 patent.

  Dkt. No. 1, at ¶ 21 (emphasis added). By failing to identify or sufficiently describe any specific
  product purportedly made, marketed, or sold by Barracuda, the Complaint fails to provide
  Barracuda with sufficient notice regarding what device is purportedly infringing. Said another
  way, the Complaint fails to provide Barracuda a product identification number or any
  photographic, Internet, or other evidence to otherwise show the Accused Product. Rather,
  Plaintiffs provide nothing more than a bare conclusory assertion that the “collapsible bait net” is
  infringing and put forth no specific factual assertions or evidentiary support to back their
  infringement claim. As such, the Complaint fails to state a claim upon which relief can be granted
  and should be dismissed for said reasoning. Cf Disc Disease Sols. Inc. v. VGH Sols., Inc., 888
  F.3d 1256, 1260 (Fed. Cir. 2018) (finding Rule 8 satisfied where “the complaint specifically
  identified the three accused products—by name and by attaching photos of the product packaging
  as exhibits—and alleged that the accused products met each and every element of at least one
  claim of the patent, either literally or equivalently”) (internal quotations omitted); Atmos Nation,
  LLC v. Bnb Enter., LLC, No. 16-62083-CIV-DIMITROULEAS, 2017 LEXIS 135129, at * 7 (S.D.
  Fla. 2017) (“Plaintiffs must specify exactly which claims are at issues and what aspects of its
  products practice those claims.”).

                 2.      The direct and indirect patent infringement claims are inadequately plead

                                                   4
Case 1:19-cv-21264-MGC Document 15 Entered on FLSD Docket 09/15/2019 Page 5 of 9



            The sole “infringement” count in Plaintiffs’ Complaint should additionally be dismissed
  because Plaintiffs’ Complaint wholly fails to articulate how and why Barracuda is infringing “at
  least claims 1, 2, and 3 of the ‘764 of the patent under 35 U.S.C. § 271(a).” Dkt. No. 1, at ¶ 21.
  Rather, for the direct infringement claim under § 271(a), the Complaint simply states that
  Barracuda purportedly made, marketed, or sold “a collapsible bait net” “that is covered by the
  claims of the ‘764 patent.” Such conclusory allegations fail to provide Barracuda with adequate
  notice of infringement of “claims 1, 2, and 3” to satisfy minimum pleading requirements for direct
  infringement. See Blue Water Innovations, LLC v. Fettig, No. 18-60671-CIV-Scola, 2019 LEXIS
  73605, at *4-*5 (S.D. Fla. Mar. 8, 2019) (“In order to state a claim for patent infringement, ‘the
  allegedly infringing product must practice all elements of a patent claim.’ Furthermore, ‘[a]n
  allegation of direct patent infringement is insufficient under Twombly and Iqbal if it simply recites
  some of the elements of a representative claim and then describes generally how an accused
  product operates, without specifically tying the operation to any asserted claim or addressing all
  of the claim requirements.’”) (quoting Raptor, LLC v. Odebrecht Constr., No. 17-21509, 2017
  LEXIS 97440, 2017 WL 3503399, at *3 (S.D. Fla. June 22, 2017)).

            The Complaint also alleges without any factual basis that Barracuda “indirectly” infringes
  by (1) “instructing, directing, and/or requiring others to practice some or all of the embodiments
  of the claims, either literally or under the doctrine of equivalents, or both, of the Asserted Patent”
  and (2) “continuously, consistently and systematically induc[ing] their agents, distributors,
  wholesalers, employers, and/or business affiliates to directly and indirectly engage in infringing
  activity by practicing, selling, marketing, and distributing the embodiments of the invention
  disclosed in the ‘764 patent.” Dkt. No. 1, at ¶¶ 22–23. While not specifically delineated or
  identified in the Complaint, it appears Plaintiffs are also asserting infringement under 35 U.S.C. §
  271(b).      The indirect infringement allegation should also be dismissed for multiple reasons,
  including because, like the direct infringement claims, the Complaint wholly fails to articulate how
  and why the Accused Product is infringing any claim of the ‘764 Patent and because the Complaint
  fails to assert how and why Barracuda had any knowledge of the ‘764 Patent claims, that the
  Accused Product was infringing the same, and intended others to infringe the same. Thermolife
  Int'l, LLC v. Hi-Tech Pharm., Inc., No. 1:15-CV-00892-ELR, 2018 LEXIS 223732, at *7 (N.D.
  Ga. Oct. 30, 2018) (Indirect infringement under 35 U.S.C. § 271(b) requires: “(1) a
  direct infringement of the patent by others; (2) the party accused of inducement knowingly

                                                    5
Case 1:19-cv-21264-MGC Document 15 Entered on FLSD Docket 09/15/2019 Page 6 of 9



  engaged in acts that induced the infringement by others; (3) the party accused of inducement knew
  of the patent at issue; and (4) the party accused of inducement acted with intent to cause a
  patent infringement by others.”) (citing Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754,
  131 S. Ct. 2060, 179 L. Ed. 2d 1167 (2011) and Sanofi v. Watson Labs. Inc., 875 F.3d 636 (Fed.
  Cir. 2017)); see also IT Consulting GmbH v. BMC Software, Inc., No. 6:15-cv-1012-Orl-37KRS,
  2016 LEXIS 5346, 2016 WL 231215, at *3 (M.D. Fla. Jan. 15, 2016) (dismissing a complaint in
  patent action where plaintiff lumped direct and indirect infringement claims together in a single
  count). As such, the direct and indirect infringement claims should be dismissed.

                 3.      The doctrine of equivalents assertions are also inadequately plead

         Plaintiffs’ direct and indirect patent infringement claims are partially based on
  infringement under the doctrine of equivalents (DOE). Dkt. No. 1, at ¶¶ 21–22. These DOE
  assertions are also inadequately plead, are likened to a “shotgun pleading” (as the direct and
  indirect infringement allegations), and require dismissal. To make out a DOE claim, “[a] patentee
  must establish equivalency on a limitation-by-limitation basis by particularized testimony and
  linking argument as to the insubstantiality of the differences between the claimed invention and
  the accused device or process.” Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334,
  1342 (Fed. Cir. 2016); see also London v. Carson Pirie Scott & Co., 946 F.2d 1534, 1538 (Fed.
  Cir. 1991) (“Application of the doctrine of equivalents is the exception, however, not the rule, for
  if the public comes to believe (or fear) that the language of patent claims can never be relied on,
  and that the doctrine of equivalents is simply the second prong of every infringement charge,
  regularly available to extend protection beyond the scope of the claims, then claims will cease to
  serve their intended purpose [and] [c]ompetitors will never know whether their actions infringe a
  granted patent.”). Additionally, where a patentee seeks to rely on the doctrine of equivalents to
  support its claim of infringement, the patentee is obligated to offer legal and factual support for its
  position. Source Vagabond Sys. Ltd. v. Hydrapak, Inc., 753 F.3d 1291, 1302 (Fed. Cir. 2014)
  (affirming the district court’s finding of sanctions under Rule 11 and finding that “[c]ounsel was
  obligated to come forward with a showing of exactly why, prior to filing suit, they believed their
  claim of infringement under the doctrine of equivalents was reasonable”)

         As stated above, Plaintiffs wholly failed to adequately plead allegations of fact to support
  direct or indirect infringement of claims 1-3 of the ‘764 patent, much less how and why a missing


                                                    6
Case 1:19-cv-21264-MGC Document 15 Entered on FLSD Docket 09/15/2019 Page 7 of 9



  limitation in said claims is equivalent or an insubstantial difference to a component utilized in the
  Accused Product. Additionally, if the Complaint was to make a DOE claim against any of
  Barracuda’s product(s), Barracuda respectfully submits that said DOE claim should be provided
  and explained in a separate count as the elements of infringement under DOE are wholly different
  from the elements of direct or indirect infringement. As such, Plaintiffs’ DOE claim should also
  be dismissed.

            B.     THE COMPLAINT SHOULD ALSO BE DISMISSED PURSUANT TO RULE 12(B)(3)

            “On a motion to dismiss for improper venue under Rule 12(b)(3), the plaintiff bears the
  burden of demonstrating that venue is proper.” Zaxcom, Inc. v. Lectrosonics, Inc., No. 17-CV-
  3408, 2019 WL 418860, at *3 (E.D.N.Y. Feb. 1, 2019). Accordingly, Plaintiffs bear the burden
  on this issue. “[C]ourts should be ‘mindful that patent venue is narrower than general venue—and
  intentionally so.’” RegenLab USA LLC v. Estar Technologies Ltd., 335 F. Supp. 3d 526, 548
  (S.D.N.Y. 2018) (quoting Peerless Network, Inc. v. Blitz Telecom Consulting, LLC, No.17-cv-
  1725, 2018 WL 1478047, at *2 (S.D.N.Y. Mar. 26, 2018)). Traditionally, proper venue in a patent
  case was found in nearly any court in the United States. However, the Supreme Court’s recent
  decision in TC Heartland LLC v. Kraft Food Grp. Brands, LLC has drastically limited this broad
  scope. 137 S. Ct. 1514, 1520 (2017). Pursuant to this seminal case, venue in a patent case is
  governed exclusively by 28 U.S.C. § 1400(b). Under this provision, venue is proper in (1) “the
  judicial district where the defendant resides,” or (2) “where the defendant has committed acts of
  infringement and has a regular and established place of business.” 28 U.S.C. § 1400(b) (emphasis
  added).

            For a business entity defendant, the residence is within its state of incorporation. Where a
  state has more than one judicial district, the defendant’s residence is only in the single district
  where it has its principal place of business, or headquarters. In Re BigCommerce, Inc., 890 F.3d
  978, 982–86 (Fed. Cir. 2018). Here, the Complaint makes clear that each individual and entity
  defendant is located in St. Petersburg, Florida, i.e., within the United States District Court for the
  Middle District of Florida. Dkt. No. 1, at ¶¶ 3–5.

            As it relates to where Barracuda has a regular and established place of business, the
  following elements should be met to have proper venue here in the Southern District: (1) there is
  a physical place in the district; (2) it must be regular and established; and (3) it must be the place

                                                     7
Case 1:19-cv-21264-MGC Document 15 Entered on FLSD Docket 09/15/2019 Page 8 of 9



  of the defendant. In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017). “If any statutory
  requirement is not satisfied, venue is improper under § 1400(b).” Id. To satisfy the first prong,
  there must be “a building or a part of a building set apart for any purpose” or “quarters of any
  kind” from which business is conducted. Id. at 1362. Virtual spaces or electronic communications
  are insufficient to satisfy the first prong. Id. “Regular and established” business must be steady,
  uniform, orderly, and methodical. Id. “[S]poradic activity cannot create venue.” Id. Further,
  there must be a sufficient permanence; a place where special work or particular transactions are
  carried out do not qualify. Id. To satisfy the last prong, the place must be of the defendant and
  not solely the place of its employee(s) or independent contractor(s). Id. at 1363. The Complaint
  also fails to sufficiently allege any of the above elements, but rather states that “Defendants do
  business in Miami-Dade County and other counties in and throughout the Southern District of
  Florida.” Dkt. No. 1, at ¶ 8. As previously alleged in the Complaint, Barracuda resides in St.
  Petersburg, Florida, and “doing business in Miami-Dade County” does not equate to having a
  physical place in this district that is owned by any of the Barracuda defendants or that is regular
  and established. As such, at the time of filing the Complaint venue was improper and the
  Complaint should be dismissed for said reasoning. See Tour Technology Software, Inc. v. RTV,
  Inc., 377 F. Supp. 3d 195, 208 (E.D.N.Y. 2019) (“Nevertheless, the Court finds that the virtual
  tour and photography service providers are stand-alone entities that operate separate from and not
  pursuant to the direction of [Defendant]. The facts proffered by [Defendant] weigh in favor of a
  finding that the offices or locations of the photographers are not the place of [Defendant]”);
  Zaxcom, Inc., 2019 WL 418860, at *5 (finding that a repair service center that Defendant
  contracted with was not the place of the defendant because either party could terminate the
  agreement between them at will and the service center was not restricted to working on defendant’s
  projects).

  IV.    CONCLUSION

          For the reasons set forth above, Barracuda respectfully requests this Court should grant this
  Motion to Dismiss and grant Barracuda any other relief it deems just and proper.



                                [This Section Left Intentionally Blank]



                                                   8
Case 1:19-cv-21264-MGC Document 15 Entered on FLSD Docket 09/15/2019 Page 9 of 9



  Dated: September 15, 2019                                       Respectfully submitted,


                                                       ____________________________
                                                                  MARK C. JOHNSON, ESQ.
                               Florida Board Certified Expert in Intellectual Property Law
                                                                         Fl. Bar No. 84365
                                                              U.S.P.T.O. Reg. No. 69,349
                                                                MJ@JOHNSONDALAL.COM
                                                                         JOHNSON | DALAL
                                                     111 N. PINE ISLAND ROAD, SUITE 103
                                                                   PLANTATION, FL 33324
                                                                       Tel: (954) 507-4500
                                                                       Fax: (954) 507-4502




                                         9
